 Case 2:17-cv-00101-GJQ-MV ECF No. 56 filed 05/11/20 PageID.309 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

ROBERT DEANGELO DEXTER #329380,                                Case No. 2:17-cv-00101

                 Plaintiff,                                    Hon. Gordon J. Quist
                                                               U.S. District Judge

    v.
KATHLEEN OLSON, et al.,

                 Defendants.
                                          /

                          REPORT AND RECOMMENDATION

         I.    Introduction

         This is a civil rights action brought by former state prisoner Robert Deangelo

Dexter pursuant to 42 U.S.C. § 1983.          The remaining claim is against Defendant

Chaplain Vilgos for denying Dexter attendance at the Eid-al-Fitr during Ramadan

2016, while he was incarcerated at the Objibway Correctional Facility.         Dexter has

now been paroled from prison.       Dexter initially notified the Court of his new address,

but mail that has been sent to that address by the Court has been returned as not

deliverable/unable to forward.      (ECF No. 55, PageID.308.)

         Defendant Vilgos filed a motion to dismiss under Federal Rules of Civil

Procedure 37(d) due to Dexter’s failure to attend and participate in his deposition.

(ECF No. 53.) Dexter has failed to respond to Defendant’s motion, has appeared to

abandon the prosecution of this case, and has failed to update his address with the

Court.        For these reasons, it is recommended that the Court grant Defendant’s

motion to dismiss.

                                              -1-
 Case 2:17-cv-00101-GJQ-MV ECF No. 56 filed 05/11/20 PageID.310 Page 2 of 5



         II.   Facts

         Defense Counsel noticed Dexter’s deposition for November 21, 2019, at 10:00

A.M.     (ECF no. 53-2, PageID.285.) Dexter did not appear for his deposition.      (ECF

No. 53-2, PageID.283-284.) Dexter left voicemail messages for defense counsel on

the day of his deposition, at the same time that the deposition was to have taken

place.    Dexter attempted to appear at his deposition by telephone by calling defense

counsel’s office.      At that time, defense counsel was at the place where the deposition

was scheduled to be taken.        Later that day, defense counsel telephoned Dexter and

worked out a new date for Dexter’s deposition.       Dexter’s deposition was rescheduled

for November 26, 2019, with Dexter’s consent.         The deposition was noticed for that

date and the notice was emailed and mailed to Dexter. (ECF No. 53-3, PageID.296,

298, 302, 303.)

         On November 26, 2019, Dexter once again failed to appear at his deposition.

Defense Counsel stated on the record:




                                             -2-
 Case 2:17-cv-00101-GJQ-MV ECF No. 56 filed 05/11/20 PageID.311 Page 3 of 5




(ECF No. 53-3, PageID.293.)

       III.   Analysis

       Sanctions may be imposed against a party served with notice who fails to

appear for a scheduled deposition.       Fed. R. Civ. P. 37(d)(1)(A)(i).   The sanctions

imposed may include a finding against the party, striking pleadings, staying the

matter until an order is obeyed, dismissing the action, or rendering default judgment.

Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii).   In addition, the Court may impose costs on the

offending party.   Fed. R. Civ. P. 37(d)(3).




                                           -3-
 Case 2:17-cv-00101-GJQ-MV ECF No. 56 filed 05/11/20 PageID.312 Page 4 of 5



      Further, under Fed. R. Civ. P. 41(b) the Court may dismiss an action when the

plaintiff fails to prosecute or to comply with these rules.   A dismissal under Rule

41(b) operates as an adjudication on the merits.    Id.

      Dexter was served notice to attend his deposition on November 21, 2019.       He

failed to attend his deposition.     Defense counsel, after speaking with Dexter by

telephone, rescheduled the deposition.          Dexter received notice to attend his

deposition on November 26, 2019.        Dexter again failed to attend his deposition.

Dexter failed to attend two scheduled and properly noticed depositions.

      In addition, Dexter has failed to update his address with the Court and has

abandoned the prosecution of this case.          For these reasons, the undersigned

recommends dismissal of this case under Fed. R. Civ. P. 37(d) due to Dexter’s failure

to attend his deposition and under Fed. R. Civ. P. 41(b) due to Dexter’s failure to

prosecute this case.

      It is further recommended that the Court impose the deposition costs of

$315.85 against Dexter.   (ECF No. 53-4, PageID.305-306.)

      IV.   Recommendation

      It is respectfully recommended that the Court grant Defendant’s motion to

dismiss (ECF No. 52) under Fed. R. Civ. P. 37(d) and 41(b) and impose costs against

Plaintiff Dexter in the amount of $315.85.

      NOTICE TO PARTIES:           Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.       28 U.S.C. § 636(b)(1)(C);


                                          -4-
 Case 2:17-cv-00101-GJQ-MV ECF No. 56 filed 05/11/20 PageID.313 Page 5 of 5



Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    May 11, 2020                               /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                         -5-
